21 Mich. App. 217 (1970)
175 N.W.2d 312
PEOPLE
v.
GEORGE SCOTT
Docket No. 7,193.
Michigan Court of Appeals.
Decided January 29, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and William B. McIntyre, Jr., Assistant Prosecuting Attorney, for the people.
Abba I. Friedman, for defendant on appeal.
*218 Before: LESINSKI, C.J., and J.H. GILLIS and QUINN, JJ.
PER CURIAM.
Defendant's nonjury trial resulted in his conviction of statutory rape;[*] he was sentenced and he appeals.
Defejdant's first assertion of error is that the trial judge failed to make specific findings of fact that the victim was under 16 years of age and that there was penetration. GCR 1963, 517.1, requires a trial judge sitting without a jury to make specific findings of fact. This rule is applicable to criminal trials. People v. Martinovich (1969), 18 Mich. App. 253.
Our review of the record discloses substantial compliance with the rule. At the outset of his opinion from the bench, the trial judge recited the statute. He then reviewed testimony which disclosed penetration. It was undisputed that the victim was under 16 years of age. The foregoing preceded the court's pronouncement, "It is the finding of this court that the defendant did commit the act of statutory rape."
Defendant's contention that his right of cross-examination was unduly restricted is not sustained by the record.
Defendant's objection to questions relating to prior acts of intercourse between defendant and the victim was properly overruled. Proof of such prior acts is not error. People v. Lummis (1932), 260 Mich. 170.
Affirmed.
NOTES
[*]  MCLA § 750.520 (Stat Ann 1954 Rev § 28.788).